DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7, 19-22, 24-47 are pending in this application and were examined on their merits.

The rejection of claims 20, 22, 27 and 29 under 35 U.S.C. § 102(a)(1) as being anticipated by Katas et al. (2013), of record, has been withdrawn due to the Applicant’s amendment to the claims filed 07/07/2021 and the Declaration under 37 CFR 1.132 filed 07/07/2021.
 
The rejection of Claims 19, 20, 22, 26, 27 and 29 under 35 U.S.C. § 103 as being unpatentable over Katas et al. (2013), and further in view of Dounighi et al. (2012), both of record, has been withdrawn due to the Applicant’s amendment to the claims filed 07/07/2021 and the Declaration under 37 CFR 1.132 filed 07/07/2021.

The rejection of Claims 20, 21, 22, 26, 27, 28 and 29 under 35 U.S.C. § 103 as being unpatentable over Katas et al. (2013), and further in view of Patois et al. (2009), both of record, has been withdrawn due to the Applicant’s amendment to the claims filed 07/07/2021 and the Declaration under 37 CFR 1.132 filed 07/07/2021.
et al. (2010), in view of Katas et al. (2013), both of record, has been withdrawn due to the Applicant’s amendment to the claims filed 07/07/2021 and the Declaration under 37 CFR 1.132 filed 07/07/2021.

The rejection of Claims 1-5, 7, 20-22, 24 and 25 under 35 U.S.C. § 103 as being unpatentable over Santagapita et al. (2010), in view of Katas et al. (2013), both of record, and further in view of Patois et al. (2009), cited in the IDS, has been withdrawn due to the Applicant’s amendment to the claims filed 07/07/2021 and the Declaration under 37 CFR 1.132 filed 07/07/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 07/07/2021, with respect to the rejection(s) of claim(s) 1-5, 7, 19-22, 24-29 under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ayensu et al. (2012).  Applicant’s remarks will be addressed insofar as they are applicable to the above cited references.



Response to Amendment

The Declaration under 37 CFR 1.132 filed 07/07/2021 is sufficient to overcome the rejection of Claims 1 -5, 7, 19-22 and 24-29 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement;
the rejection of claims 20, 22, 27 and 29 under 35 U.S.C. § 102(a)(1) as being anticipated by Katas et al. (2013), of record; 
the rejection of Claims 19, 20, 22, 26, 27 and 29 under 35 U.S.C. § 103 as being unpatentable over Katas et al. (2013), and further in view of Dounighi et al. (2012), both of record;
the rejection of Claims 20, 21, 22, 26, 27, 28 and 29 under 35 U.S.C. § 103 as being unpatentable over Katas et al. (2013), and further in view of Patois et al. (2009), both of record;
the rejection of Claims 1-5, 7, 20, 22, 24 and 25 under 35 U.S.C. § 103 as being unpatentable over Santagapita et al. (2010), in view of Katas et al. (2013), both of record;





 and the rejection of Claims 1-5, 7, 20-22, 24 and 25 under 35 U.S.C. § 103 as being unpatentable over Santagapita et al. (2010), in view of Katas et al. (2013), both of record, and further in view of Patois et al. (2009), cited in the IDS, because the Declaration provides evidence that the freeze-dried chitosan nanoparticles of Katas et al. are not water-soluble, soluble in PBS (Declaration, Pgs. 20-23, Sections 6.3-6.9), that the chitosan nanoparticles of Dounighi et al. are similarly insoluble in aqueous solution (PBS) (Declaration, Pg. 23, Sections 6/10-6.11), that the ionically cross-linked beads of Santagapita would be expected to be similarly insoluble (Declaration, 23, Sections 6.12-6.13) and that Patois et al. does not teach “rapid” solubilization (Declaration, Pgs. 23-24, Sections 6.14-6.15).

The Examiner notes and appreciates the thoroughness and detail of the provided experimental evidence in the Declaration.  The Examiner notes that while the chitosan compositions of Katas, Dounighi and Santagapita would not be expected to be soluble in aqueous solutions, such as the claimed blood products.  Upon further consideration, the Examiner notes that the originally filed claim set of 08/17/2016, particularly Claims 1 and 16, provide adequate Written Description for the solubility of the claimed composition in the claimed blood or blood products.  





Double Patenting

Claims 26, 27, 40 and 42 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 19, 20, 32 and 34. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claims 33 and 35 be found allowable, claims 41 and 43 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections

Claims 1, 19-22 and 26-29 are newly objected to because of the following informalities:  The phrase platelet-rich fibrin (PRF) which was present in the claim set of 01/26/2021 is missing from the claim set filed 07/07/2021 with no indication of its deletion from the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 33, 35, 41, 43, 45 and 47 are newly rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 33, 35, 41, 43, 45 and 47 all depend from Claims which contain ”consisting of” language which excludes any element, step, or ingredient not specified in the claim.  Claims 33, 35, 41, 43, 45 and 47 all recite that the composition “further comprises a clot activator present from about 42.2 to 45 mM”.  As “clot activator” is not recited in the parent Claims the dependent claims do not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 22, 31 and 38 are rejected under 35 U.S.C. § 102(a)(1)as being anticipated by Ayensu et al. (2012) as evidenced by Qian et al. (US 6,896,809 B2).
Ayensu et al. teaches a freeze-dried, homogeneous solid cake (Pg. 47, Column 2, Lines 23-40 and Pg. 53, Column 2, Lines 22-26) comprising: 1% (500mg in 50ml) chitosan having a molecular weight of 190-310 kDa (overlapping the claimed range of about 4 to about 250 kDa) and a degree of deacetylation of 75-85% (within the claimed range of about 80-85%), Bovine Serum Albumin (BSA), thioglycolic acid, and 10% each of the lyoprotectants glycerol (not glycerol phosphate) and D-mannitol (Pg. 47, Column 1, 37-40 and Column 2, Lines 8-10 and 24-45), and reading on Claims 1-5, 22 and 31. 

Qian et al. teaches that chitosan inherently comprises calcium (clot activator) in ppm (Column 8, Table 1).


With regard to Claims 1, 22, 31 and 38 respectively, it would be inherent that the composition of Ayensu et al. would be soluble in blood or a blood product selected from the group consisting of:  platelet rich plasma (PRP). platelet-poor plasma (PPP), platelet-rich fibrin (PRF), autologous conditioned plasma, platelet suspension, platelet lysate and combinations thereof, and
form an injectable solution which upon injection: into solid tissue solidifies forming an implant for tissue repair; or into an articular joint mixes with intra-articular fluids,
 would exhibit at least one of the following:  in situ coagulation achieved and not inhibited; able to withstand mechanical loading post-implantation; inhibition of platelet-mediated clot retraction to fill tissue defects; good mixing without phase separation of polymers and PRP, blood product and combinations thereof;
viscous and paste-like formulations for tissue repair applications; close-to-physiological properties for in vivo application; and combinations thereof;
and be soluble in said blood or blood product in 5 minutes or less;
because the composition has the same components as claimed and therefore would be expected to have the same properties and characteristics as the claimed composition.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 7, 22, 31 and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Ayensu et al. (2012) as evidenced by Qian et al. (US 6,896,809 B2) as applied to Claims 1, 2, 3, 4, 5, 22 and 31 above, and further in view of Cold Spring Harbor Protocols (2008) and Kurita (2006).

The teachings of Ayensu et al. were discussed above.

Ayensu et al. did not teach a composition wherein the calcium (clot activator) is selected from the group consisting of:  calcium chloride, calcium gluconate, calcium acetate, calcium carbonate, calcium glubionate, calcium gluceptate, calcium lactate, calcium lactobionate, calcium phosphate and combinations thereof, as required by Claim 7.

Kurita teaches that chitin and chitosan are commonly sourced from marine crustacean shells and that the shells contain calcium carbonate (Pg. 204, Column 2, Lines 3-12).
It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the composition of Ayensu et al. would contain calcium carbonate as the form of calcium present in the chitosan utilized in the composition if the chitosan was sourced from marine crustacean shells as Kurita teaches that common commercial sources of chitosan (crustacean shells) are also sources of calcium carbonate.  Those of ordinary skill in the art would have been motivate to obtain chitosan derived from a marine crustacean source as this is a commonly available source of chitosan for commercial use.  There would have been a reasonable expectation of success in making this modification because Ayensu et al. does not specify the source of the chitosan utilized in the composition and Kurita teaches that chitosan from marine crustaceans is commonly used for commercial production of chitin/chitosan.

Claims 1, 2, 3, 4, 5, 21, 22, 31, 36 and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Ayensu et al. (2012) as evidenced by Qian et al. (US 6,896,809 B2) as applied to Claims 1, 2, 3, 4, 5, 22, 31 and 38 above, and further in view of Cold Spring Harbor Protocols (2008).

The teachings of Ayensu et al. were discussed above.

Ayensu et al. does not teach a composition which further comprises a salt or a buffer, as required by Claim 21;
or wherein said freeze-dried homogeneous solid cake is soluble in said blood or blood product in 5 minutes or less, as required by Claim 36. 

Cold Spring Harbor Protocols teaches that BSA can be prepared as a solution with phosphate-buffered saline (both a salt and buffer).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ayensu et al. which comprises BSA to utilize BSA in a solution with PBS because this is no more than the selection from a finite number of identified, predictable solutions (that is, BSA can is only available as a solid or liquid in solution) with a reasonable expectation of success.  The MPEP at 2141 III. states: 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a liquid, stable form of BSA for inclusion into the mixture.  
There would have been a reasonable expectation of success in making this modification because Ayensu et al. does not specify the form the BSA is in and Cold Spring Harbor Protocols teaches that BSA can be prepared in a PBS solution.

With regard to Claim 36, it would be inherent that the composition of Ayensu et al. and Cold Spring Harbor Protocols would be soluble in said blood or blood product in 5 minutes or less;
because the composition has the same components as claimed and therefore would be expected to have the same properties and characteristics as the claimed composition.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion


With regard to Claims 19, 20, 26, 27, 28 and 29, the “consisting of” language of the claims excludes any element, step, or ingredient not specified in the claims.  Ayensu et al. teaches a composition which additionally comprises BSA and thioglycolic acid and does not provide a teaching or suggestion to remove those elements from the composition, nor is such a reason found in the prior art or technical reasoning.
Therefore, the claims are deemed to be free of the art but remain under objection.  With regard to Claims 24, 25, 32, 34, 44 and 46 these claims are objected to as depending from objected to base claims but would be allowable if the objection to the parent claim is resolved.

Claims 30, 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With regard to Claims 30, 37 and 39, Ayensu et al. as evidenced by Qian et al. teaches that the calcium inherently present in the composition is in the ppm range.  Therefore, there is no basis in the prior art or technical reasoning that the clot activator/calcium inherently in the composition would be present in the claimed range of 42.2-45 mM.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        07/22/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653